Exhibit 10(b)

 

McDonald’s Excess Benefit and Deferred Bonus Plan

 

Section 1

Introduction

 

1.1 The Plan. McDonald’s Corporation (the “Company”) hereby amends and restates
the McDonald’s Excess Benefit and Deferred Bonus Plan (the “Plan”), as set forth
herein, effective January 1, 2005. The Plan was initially established effective
as of January 1, 2005 as a successor plan to the McDonald’s Corporation
Supplemental Profit Sharing and Savings Plan (the “Supplemental Plan”). The
Supplemental Plan was amended in response to the enactment of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) to suspend deferrals
into that plan for years after 2004.

 

1.2 Purposes and Features of Plan.

 

  (a) The purposes of the Plan are (i) to provide a select group of employees
with the opportunity to elect to defer compensation under the “Deferred Bonus
Feature” of the Plan, and (ii) to provide a select group of employees who
participate in the McDonald’s Corporation Profit Sharing and Savings Plan or the
McDonald’s Ventures 401(k) Plan (each, a “Profit Sharing Plan”) with deferred
compensation under the “Excess 401(k) Contributions Feature” of the Plan in
excess of the maximum amount of 401(k) contributions and matching employer
contributions that may be contributed on their behalf under the applicable
Profit Sharing Plan, absent the Limits described in Section 3.2(d) below.

 

  (b) The “Participants” in each feature of the Plan will be a select group of
management or highly compensated employees of the Company or an Adopting
Subsidiary. The Participants in the Deferred Bonus Feature are described in
Section 2 below. The “Participants” in the Excess 401(k) Contributions Feature
are described in Section 3 below.

 

1.3 Administration. The Plan shall be administered by a committee of three
officers of the Company (the “Committee”), the members of which shall be
appointed from time to time by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”). The Committee shall
have the powers set forth in the Plan and the power to interpret its provisions.
Any decisions of the Committee shall be final and binding on all persons with
regard to the Plan.

 

1.4 Compliance with Section 409A. The Plan is intended to comply with the
requirements of Section 409A of the Code and regulations, rulings and other
guidance issued thereunder (collectively, “Section 409A”), and shall be
interpreted and administered accordingly. Notwithstanding any other provision of
this Plan, no acceleration of payment of Accounts that is not permitted by
Section 409A shall be permitted, and no action, amendment or termination of the
Plan shall be effective to the extent that it would cause the Plan to violate
the requirements of Section 409A.

 

1.5 Defined Terms. Capitalized terms used in this Plan that are not defined
herein have the same meaning as the same term in the applicable Profit Sharing
Plan. An index of terms defined in the Plan is attached as Exhibit A to the
Plan.

 

Section 2

Deferred Bonus Feature: Participation and Deferral Elections

 

2.1 Eligibility and Participation. Subject to the conditions and limitations of
the Plan, an individual shall be eligible to participate in the Deferred Bonus
Feature of the Plan for a calendar year (a “Deferred Bonus Eligible Employee”)
if, on the Election Due Date (as defined in Section 4.1) for such year, the
individual is an employee of the Company who is in the Senior Direction
Compensation Band of the Company or above (or an employee of an Adopting
Subsidiary who is in a comparable compensation band). Any Deferred Bonus
Eligible Employee who, in accordance with Sections 2.3 and 4 below, makes a
Bonus Deferral Election as described in Section 2.2 below shall become a
Participant, and shall remain a Participant until the entire balance of the
Participant’s Account is distributed.

 

31



--------------------------------------------------------------------------------

2.2 Deferral Elections. Subject to Sections 2.3 and 4 below:

 

  (a) Any Deferred Bonus Eligible Employee may make an election (a “Bonus
Deferral Election”) to defer receipt of all or any portion (in 1% increments) of
the compensation that he or she may receive in a particular year under the
McDonald’s Target Incentive Plan, any successor annual bonus plan of the
Company, or any annual bonus plan of an Adopting Subsidiary, in which the
Deferred Bonus Eligible Employee participates (collectively, the “Annual Bonus
Plan”) to the extent permitted by Section 2.3 below.

 

  (b) Any Deferred Bonus Eligible Employee may make a Bonus Deferral Election to
defer receipt of all or any portion (in 1% increments) of the compensation that
he or she may receive in a particular year under the McDonald’s Cash Performance
Unit Plan, any successor long-term cash bonus plan of the Company, or any
long-term cash bonus plan of an Adopting Subsidiary, in which the Deferred Bonus
Eligible Employee participates (collectively, the “Long-Term Cash Bonus Plan”)
to the extent permitted by Section 2.3 below.

 

  (c) Any member of the Company’s Executive Management Team may make a Bonus
Deferral Election on or before March 15, 2005 to defer receipt of the value of
all or none of the time-vested restricted stock units granted to such person on
March 18, 2003, December 2, 2003 or July 14, 2004. Except as expressly provided
in this Section 2.2(c) no other restricted stock units may be deferred under the
Deferred Bonus Feature of the Plan.

 

  (d) No other forms of compensation, including, but not limited to exit
bonuses, severance bonuses or pro-rated annual bonuses paid under the Executive
Retention Plan may be deferred under the Deferred Bonus Feature of the Plan.

 

The amounts deferred by a Participant pursuant to this Section 2.2 shall be
credited to the Participant’s Account in accordance with Section 5.1.

 

2.3 Rules for Bonus Deferral Elections. Bonus Deferral Elections shall be made
in accordance with Section 4 below. The Committee may permit or require a
Deferred Bonus Eligible Employee to make a separate Bonus Deferral Election
under Sections 2.2(a) and 2.2(b) for any year. The first annual bonuses payable
under the Annual Bonus Plan that may be deferred pursuant a Bonus Deferral
Election made under Section 2.2(a) shall be the annual bonuses earned in 2004
that in the absence of a Bonus Deferral Election would be paid in the first
quarter of 2005. The first long-term cash bonuses payable under the Long-Term
Cash Bonus Plan that may be deferred pursuant a Bonus Deferral Election made
under Section 2.2(a) shall be the long-term cash bonuses that first vest in
2007.

 

Section 3

Excess 401(k) Contributions Feature of Plan:

Participation and Deferral Elections

 

3.1 Eligibility and Participation. Subject to the conditions and limitations of
the Plan, an individual shall be eligible to participate in the Excess 401(k)
Contributions Feature of the Plan (an “Excess 401(k) Contributions Eligible
Employee”) for a calendar year (the “Specified Year”) if:

 

  (a) the individual is an active participant in one of the Profit Sharing Plans
as of the first day of the Specified Year;

 

  (b) on the Election Due Date for such Specified Year, the individual is either
(i) an employee of the Company in the Direction Compensation Band of the Company
or above (or an employee of an Adopting Subsidiary in a comparable compensation
band); and

 

  (c) the individual has annualized compensation determined as of a date within
the calendar year preceding the Specified Year as determined by the Committee
(the “Compensation Determination Date”) in an amount that exceeds the applicable
dollar amount in effect under Code Section 414(q)(1)(B)(i) for the year
preceding the Specified Year. An employee’s annualized compensation shall equal
the sum of the employee’s annual base salary as of the Compensation
Determination Date plus the employee’s annual bonus received under an Annual
Bonus Plan in the year that includes the Compensation Determination Date (in
each case determined without regard to the employee’s elective deferrals under
this Plan, a Profit Sharing Plan or otherwise).

 

Any Excess 401(k) Contributions Eligible Employee who makes an Excess 401(k)
Contributions Deferral Election in accordance with the requirements of Sections
3.3 and 4 below and whose Account is thereafter credited with amounts pursuant
to Section 3.2 below, shall become a Participant, and shall remain a Participant
until the entire balance of the Participant’s Account is distributed.

 

32



--------------------------------------------------------------------------------

3.2 Benefits.

 

  (a) Each Excess 401(k) Contributions Eligible Employee may make an election
(an “Excess 401(k) Contributions Deferral Election”) for a Specified Year to
defer receipt of the percentage (in 1% increments) of his or her Compensation
(as defined in Section 3.2(c) below) specified in his or her Excess 401(k)
Contributions Deferral Election. An Excess 401(k) Contributions Eligible
Employee’s Excess 401(k) Contributions Deferral Election will be treated both as
a Deferral Election under this Plan and as a 401(k) election under the
applicable Profit Sharing Plan. The amounts deferred pursuant to an Excess
401(k) Contributions Deferral Election are referred to as “Elective Deferrals.”
A Participant’s Elective Deferrals for a Specified Year will first be
contributed to the applicable Profit Sharing Plan as 401(k) contributions in
accordance with the terms of the applicable Profit Sharing Plan until the
amounts so contributed reaches the Limits (as defined in Section 3.2(d) below)
for the Specified Year. The Participant’s Elective Deferrals in excess of the
Limits for such Specified Year shall be credited to his or her Account pursuant
to Section 5.1.

 

  (b) The Account of each Excess 401(k) Contributions Eligible Employee who an
makes an Excess 401(k) Contributions Deferral Election for a Specified Year
shall also be credited with an amount equal to the excess of (i) the amount of
matching employer contributions that would be allocated to the Participant’s
accounts under the applicable Profit Sharing Plan for the Specified Year if the
entire amount of his or her Elective Deferrals for the Specified Year had been
contributed to the applicable Profit Sharing Plan and the Limits did not apply,
over (ii) the amount of matching employer contributions actually allocated to
his or her accounts under the applicable Profit Sharing Plan for the Specified
Year.

 

  (c) For purposes of this Section 3, “Compensation” means compensation as
defined in the applicable Profit Sharing Plan, but determined without regard to
the limitations imposed under Section 401(a)(17) of the Code; provided, however,
that if an Excess 401(k) Contributions Eligible Employee has made a Bonus
Deferral Election under Section 2 for a Specified Year, (i) for purposes of
determining the amount of a Participant’s Elective Deferrals for the Specified
Year, his or her Compensation will not include the portion of any bonus for the
Specified Year that was deferred pursuant to his or her Bonus Deferral Election
for such Specified Year; and (ii) for purposes of determining the amount of the
Participant’s matching employer contributions described in Section 3.2(b)(i) for
the Specified Year, the Participant’s Compensation will be determined without
regard to his or her Bonus Deferral Election for such Specified Year.

 

  (d) For purposes of this Plan, the “Limits” means the limitations imposed on
the maximum amount of elective contributions and matching contributions that may
be contributed on behalf of the Excess 401(k) Contributions Eligible Employee
under the applicable Profit Sharing Plan in which he or she participates as a
result of the application of the maximum aggregate contributions imposed under
Code Section 415, the maximum amount of compensation that may be taken into
account under Code Section 401(a)(17) and the maximum amount of elective
deferrals imposed under Code Section 402(g).

 

3.3 Rules for Excess 401(k) Contributions Deferral Election. An Excess 401(k)
Contributions Deferral Eligible Employee shall receive the benefits provided for
in Section 3.2 for a Specified Year only if he or she makes an Excess 401(k)
Contributions Deferral Election in accordance with Section 4 below to
participate in the Excess 401(k) Feature of the Plan and to make 401(k)
contributions under the applicable Profit Sharing Plan for the Specified Year.
The first Specified Year under this Plan shall be the 2005 calendar year.

 

33



--------------------------------------------------------------------------------

Section 4

Rules for Deferral Elections

 

4.1 Timing for Deferral Elections. All Bonus Deferral Elections and Excess
401(k) Contributions Deferral Elections (collectively the “Deferral Elections”)
must be returned to the Committee no later than the date specified for such year
by the Committee (the “Election Due Date”), but in no event later than: (i) in
the case of an Excess 401(k) Contributions Deferral Election, June 30 of the
calendar year prior to the Specified Year, (ii) in the case of an annual bonus,
the date that is six months prior to the last day of the performance period for
which an annual bonus is earned, and (iii) in the case of a long-term cash
bonus, the date that is six months prior to the date on which such long-term
cash bonus vests. Notwithstanding the foregoing, the Bonus Deferral Election for
the 2004 annual bonus payable in 2005 and the Excess 401(k) Contributions
Deferral Election for the 2005 calendar year may be made no later than December
31, 2004 and the Bonus Deferral Election made pursuant to Section 2.2(c) may be
made no later than March 15, 2005. Each Deferral Election shall apply only to
the year with respect to which it is made, and shall be irrevocable by the
Participant and the Company as to that year, except as specifically provided in
this Plan.

 

4.2 Payment Form Election. At the time a Participant make a Deferral Election,
the Participant must also elect to receive distributions of the amounts credited
to his or her Account pursuant to such Deferral Election (and any investment
earnings credited thereto) either in the form of a single lump sum or in
installments. A separate distribution form election will made with respect to
each Deferral Election. Notwithstanding the foregoing, all amounts deferred
pursuant to any Deferral Election made on or before December 31, 2004 (and the
investment earnings credited thereto) will be distributed in a single lump sum.
If a Participant fails to elect a form of distribution in a Deferral Election,
all amounts credited to the Participant’s Account pursuant to such Deferral
Election will be distributed in a single lump sum.

 

The first time that a Participant elects to have any portion of the amounts
credited to his or her Account under this Plan distributed in the form of
installments, the Participant must also elect the frequency of the installment
payments (i.e., monthly, quarterly or annual) and the duration of the
installment payments (up to a maximum of 15 years). Once a Participant elects
the frequency and duration of installment payments, such election shall be
irrevocable and will apply to all installments payable to the Participant under
this Plan.

 

Except as provided in Section 6.1 or 6.2, a payment form election made pursuant
to this Section 4.2 with respect to the amounts credited to a Participant’s
Account deferred pursuant to a Deferral Election shall be irrevocable.

 

4.3 Tax Withholding and Other Special Rules. Notwithstanding any other provision
of the Plan, an individual’s Deferral Election may not cause an individual’s
cash compensation payable after taking into account the Deferral Election and
all other applicable deductions and withholdings to be less than zero dollars.
If an individual’s Deferral Election, after giving effect to all other
applicable deductions and withholdings (including the tax withholding required
pursuant to Section 6.4), would cause the amount of cash compensation payable to
such individual to be less than zero dollars, the Committee shall reduce the
amount of compensation deferred pursuant to the individual’s Deferral Election
to the extent necessary to ensure that his or her cash compensation for each
payroll period is not reduced below zero dollars.

 

34



--------------------------------------------------------------------------------

Section 5

Accounts

 

5.1 Accounts.

 

  (a) A bookkeeping account shall be established in each Participant’s name (an
“Account”). The Account of each individual who is a Participant in both the
Deferred Bonus Feature and the Excess 401(k) Contributions Feature of the Plan
shall be divided into two subaccounts, one representing the amounts credited to
the Participant’s Account pursuant to Section 2 above of the Plan, and the other
representing the amounts credited to the Participant’s Account pursuant to
Section 3 above, in each case, as adjusted pursuant to Section 5.2 below and as
a result of distributions from the Account. The Participant’s Accounts shall be
further subdivided into (i) a lump sum subaccount to which shall be credited
amounts that the Participant has elected to receive in the form of a single lump
sum payment when the Account is distributed, and (ii) an installment subaccount
to which shall be credited amounts that the Participant has elected to receive
in the form of installments when the Account is distributed.

 

  (b) The Participants’ Accounts may be further subdivided as the Committee may
from time to time determine to be necessary or appropriate, including without
limitation to reflect different sources of credits to the Accounts and different
deemed investments thereof.

 

  (c) Amounts deferred pursuant to a Deferral Election shall be credited to the
applicable Account as of the date the Participant would otherwise have received
the deferred amounts in the absence of a Deferral Election. Any amount credited
under the Excess 401(k) Contributions Feature of the Plan shall be credited to
the applicable Account as of the date the amount would have been allocated under
the applicable Profit Sharing Plan if the Limits had not applied. Adjustments of
a Participant’s various subaccounts to reflect investment experience and
distributions shall in all cases be done on a pro-rata basis, and such
subaccounts shall be treated in the same manner for all other purposes of the
Plan, except as specifically provided in Section 9.2 below.

 

5.2 Investment Elections and Earnings Credits.

 

  (a) Each Participant in the Plan shall be permitted from time to time to make
an investment election regarding the manner in which his or her Account shall be
deemed invested. Subject to the following, the Committee shall establish and
communicate to Participants the investment choices that will be available to
Participants and the procedures for making and changing investment elections, as
it may from time to time determine to be appropriate. Unless otherwise
determined by the Committee, a Participant’s investment election may be split
among the available choices in increments of 1%, totaling 100%.

 

  (b) As of January 1, 2005, the available investment choices under the Plan
are:

 

  (i) a rate of return based upon the McDonald’s Common Stock Fund under the
Profit Sharing Plan, after adjustment for expenses under the Plan (the “Excess
McDonald’s Common Stock Return”);

 

  (ii) a rate of return based upon the Stable Value Fund under the Profit
Sharing Plan, after adjustment for expenses under the Plan (the “Excess Stable
Value Return”); and

 

  (iii) a rate of return based upon the S&P 500 Index Fund under the Profit
Sharing Plan, after adjustment for expenses under the Plan (the “Excess S&P 500
Index Return”).

 

  (c) For any period during which a Participant has failed to make an investment
election, the Participant’s Account shall be credited with the Excess Stable
Value Return. A Participant’s investment election will continue in effect until
the Participant files a new investment election.

 

5.3 Vesting. A Participant shall be fully vested at all times in the balance of
his or her Account.

 

35



--------------------------------------------------------------------------------

Section 6

Payment of Benefits

 

6.1 Time and Method of Payment. The distribution of the Participant’s Account
balance shall be paid or commence to be paid as soon as practicable on or after
the Participant’s Distribution Commencement Date. A Participant’s “Distribution
Commencement Date” is the first business day of the seventh month following the
month in which Participant has a separation from service within the meaning of
Section 409A (a “Separation from Service”). The lump sum subaccount of a
Participant’s Account will be distributed in a single lump sum as soon as
reasonably practicable after the Participant’s Distribution Commencement Date
and the installment subaccount of the Participant’s Account will commence to be
distributed in installments at the frequency and over the duration elected by
the Participant in the first Deferral Election in which he elected installments.
The installment payments will commencing as soon as reasonably practicable after
the Participant’s Distribution Commencement Date.

 

Notwithstanding any election made by a Participant pursuant to Section 4.2, if a
Participant dies before receiving his or her entire Account balance, the
Participant’s designated beneficiary or beneficiaries will receive the
Participant’s entire remaining Account balance in a single lump sum as soon as
reasonably practicable on or after the later of (i) the Participant’s
Distribution Commencement Date, or (ii) the first day of the month following the
date the Committee receives adequate written confirmation of the Participant’s
death.

 

6.2 Small Balance Rule. Notwithstanding any election made by a Participant
pursuant to Section 4.2, to the extent permitted by Section 409A, if the balance
in a Participant’s Account as of the Participant’s Separation from Service is
less than $50,000, then such Participant’s Account shall be paid in a single
lump sum as soon as administratively practicable on or after the Participant’s
Distribution Commencement Date.

 

6.3 Medium of Payment. All payments shall be made in cash.

 

6.4 Withholding of Taxes. The Company shall withhold any applicable Federal,
state or local income tax from payments due under the Plan in accordance with
such procedures as the Company may establish. Generally, any Social Security
taxes, including the Medicare portion of such taxes, shall be withheld from
other compensation payable to the Participant in question, or paid by the
Participant in question to the Company, at the time amounts are credited to the
Participant’s Account. The Company shall also withhold any other employment or
other taxes as necessary to comply with applicable laws.

 

6.5 Beneficiary.

 

  (a) A Participant shall have the right to name a beneficiary or beneficiaries
who shall receive the balance of a Participant’s Account in the event of the
Participant’s death prior to the payment of his or her entire Account (a
“Beneficiary Designation”). A beneficiary may be an individual, a trust or an
entity that is tax-exempt under Code Section 501(c)(3). If a Participant does
not name a beneficiary under this Plan or if the Participant survives all of his
or her named beneficiaries (including contingent beneficiaries), the
Participant’s Account shall be paid to the beneficiary or beneficiaries
designated by the Participant to receive distributions under the Supplemental
Plan (if any) and if the Participant does not have a valid beneficiary
designation in effect under the Supplemental Plan as of the date of his or her
death, the Participant’s Account will be distributed to his or her estate. A
Participant may change or revoke an existing Beneficiary Designation by filing
another Beneficiary Designation with the Committee. The latest Beneficiary
Designation received by the Committee shall be controlling.

 

  (b) A beneficiary designated by a Participant or another beneficiary who has
not yet received payment of the entire benefit payable to him or her under the
Plan shall have the right to name a beneficiary or beneficiaries to receive the
balance of such benefit in the event of the beneficiary’s death prior to the
payment of the entire amount of such benefit, in accordance with Section 6.5(a)
above, as if the beneficiary were a Participant (regardless of whether the
Participant or such other beneficiary is still alive).

 

  (c) In addition, after the death of a Participant or a beneficiary thereof,
any beneficiary designated by the Participant or such deceased beneficiary, as
applicable, who has not yet received payment of the entire benefit payable to
him or her under the Plan shall be treated for purposes of Section 5 of the Plan
in the same manner as the Participant with respect to the Account or portion
thereof of which such person is the beneficiary.

 

Section 7

Miscellaneous

 

7.1 Funding. Benefits payable under the Plan to any Participant shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of benefits under the Plan. While the
Company may, in the discretion of the Committee, make investments (a) in shares
of McDonald’s Common Stock through open market

 

36



--------------------------------------------------------------------------------

purchases or (b) in other investments in amounts equal or unequal to amounts
payable hereunder, the Company shall not be under any obligation to make such
investments and any such investment shall remain an asset of the Company subject
to the claims of its general creditors.

 

7.2 Account Statements. The Company shall provide Participants with statements
of the balances of their Accounts under the Plan at least annually.

 

7.3 Employment Rights. Establishment of the Plan shall not be construed to give
any employee or Participant the right to be retained in the Company’s service or
that of its subsidiaries and affiliates, or to any benefits not specifically
provided by the Plan.

 

7.4 Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state or locality and the provisions of Section
6.5 above, no benefit payable at any time under the Plan shall be subject in any
manner to alienation, sale, transfer, assignment, pledge, attachment, or other
legal process, or encumbrance of any kind. Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such benefits, whether
currently or thereafter payable, shall be void. No person shall, in any manner,
be liable for or subject to the debts or liabilities of any person entitled to
such benefits. If any person shall attempt to, or shall alienate, sell,
transfer, assign, pledge or otherwise encumber benefits under the Plan, or if by
any reason of the Participant’s bankruptcy or other event happening at any time,
such benefits would devolve upon any other person or would not be enjoyed by the
person entitled thereto under the Plan, then the Company, in its discretion, may
terminate the interest in any such benefits of the person entitled thereto under
the Plan and hold or apply them to or for the benefit of such person entitled
thereto under the Plan or such individual’s spouse, children or other
dependents, or any of them, in such manner as the Company may deem proper.

 

7.5 Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amount of the Account of a Participant that cannot be distributed because of the
Committee’s inability, after a reasonable search, to locate a Participant or the
Participant’s beneficiary, as applicable, within a period of two years after the
Payment Date upon which the payment of benefits become due. Unclaimed amounts
shall be forfeited at the end of such two-year period. These forfeitures will
reduce the obligations of the Company under the Plan. After an unclaimed amount
has been forfeited, the Participant or beneficiary, as applicable, shall have no
further right to the Participant’s Account.

 

7.6 Controlling Law. The law of Illinois, except its law with respect to choice
of law, shall be controlling in all matters relating to the Plan to the extent
not preempted by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

7.7 Action by the Company. Except as otherwise specifically provided in the
Plan, any action required of or permitted by the Company under the Plan shall be
by resolution of the Board of Directors of the Company or by action of any
member of the Committee or person(s) authorized by resolution of the Board of
Directors of the Company.

 

7.8 Section 16. Notwithstanding any other provision of the Plan, the
Compensation Committee may impose such restrictions, rules and regulations on
the terms and conditions of participation in the Plan by any Participant who has
been deemed by the Board of Directors of the Company to be subject to Section 16
of the Securities Exchange Act of 1934, as amended, as the Compensation
Committee may determine to be necessary or appropriate. Any transaction that
would result in liability or potential liability under said Section 16 shall be
void ab initio.

 

Section 8

Subsidiary Participation

 

8.1 Adoption of Plan. Any entity in which the Company directly or through
intervening subsidiaries owns 25% or more of the total combined voting power or
value of all classes of stock, or, in the case of an unincorporated entity, a
25% or more interest in the capital and profits (a “Subsidiary”) may, with the
approval of the Compensation Committee and under such terms and conditions as
the Compensation Committee may prescribe, adopt the corresponding portions of
the Plan by resolution of its board of directors and thereby become an “Adopting
Subsidiary” The Compensation Committee may amend the Plan as necessary or
desirable to reflect the adoption of the Plan by an Adopting Subsidiary,
provided, however, that an Adopting Subsidiary shall not have the authority to
amend or terminate the Plan under Section 9 below. Exhibit B identifies the
Adopting Subsidiaries as of January 1, 2005. The Committee may amend Exhibit B
from time to time to reflect changes in the Adopting Subsidiaries.

 

8.2 Withdrawal from the Plan by Subsidiary. Any Adopting Subsidiary shall have
the right, at any time, upon the approval of and under such conditions as may be
provided by the Compensation Committee, to withdraw from the Plan by delivering
to the Compensation Committee written notice of its election so to withdraw,
upon which it shall be considered a “Withdrawing Subsidiary.” Upon receipt of
such notice, the Adopting Subsidiary shall assume full responsibility for
funding the payment of the portion of the Accounts of Participants and
beneficiaries attributable to credits made while the Participants were employees
of such Withdrawing Subsidiary, plus any net earnings, gains and losses on such
credits, and the Company shall have no further obligations to such Participants
or any of their beneficiaries under the Plan with respect to the portion of the
Accounts attributable to credits made while the Participants were employees of
such Withdrawing Subsidiary.

 

37



--------------------------------------------------------------------------------

8.3 Special Rule for Sales or Other Dispositions of Subsidiaries.
Notwithstanding any other provision of the Plan, to the extent permitted by
Section 409A: (a) if an Adopting Subsidiary ceases to be a Subsidiary (thereby
becoming a “Disaffiliated Subsidiary”) as a result of a sale, spinoff, public
offering or other transaction involving the Disaffiliated Subsidiary, or if one
or more businesses conducted by an Adopting Subsidiary are sold to another
entity (a “Buyer”), any Participant who as a result of such transaction ceases
to be employed by the Company or one of its remaining Subsidiaries shall be
considered to have experienced a Separation from Service for purposes of the
Plan, unless clause (b) applies; and (b) if in connection with such a
transaction, a Participant remains an employee of the Disaffiliated Subsidiary
or becomes an employee of the Buyer or one of its subsidiaries or affiliates, as
applicable, and the Disaffiliated Subsidiary or the Buyer, as applicable,
assumes all liabilities to the Participant under this Plan, then the Participant
shall not be considered to have experienced a Separation from Service for
purposes of the Plan, but the Company and its remaining Subsidiaries and
affiliates shall have no further obligations to the Participant or any of his or
her beneficiaries under the Plan.

 

Section 9

Amendment and Termination; ERISA Issues

 

9.1 Amendment and Termination. The Company reserves the right at any time by
action of its Board of Directors of the Company or the Compensation Committee to
modify, amend or terminate the Plan; provided, however, that no such amendment
or termination of the Plan shall result in a reduction or elimination of a
Participant’s Account except to the extent required to comply with Section 409A;
and provided, further, that no such amendment or termination shall result in any
acceleration of the payment of any Account except to the extent permitted by
Section 409A. The Compensation Committee shall provide notice of amendments
adopted by the Compensation Committee to the Board of Directors of the Company
on a timely basis.

 

Notwithstanding the foregoing, the Company’s Corporate Executive Vice President
- Human Resources and its Corporate Executive Vice President, General Counsel
and Secretary may amend or modify the terms of the Plan and may amend, modify or
terminate any Deferral Election made hereunder to the extent necessary or
advisable to comply with the requirements of Section 409A.

 

9.2 ERISA Issues. It is the intention of the Company that the Plan be a
nonqualified deferred compensation plan described in Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA covering a select group of management or highly
compensated employees of the Company or an Adopting Subsidiary (a “Top Hat
Plan”). Without limiting the generality of the foregoing provisions of this
Section 9, to the extent permitted by Section 409A, the Company reserves the
right to terminate one or more Participants’ participation in the Plan and to
distribute such Participants’ Account balances to the Participants (or their
beneficiaries), if it is determined by the U.S. Department of Labor or any court
of competent jurisdiction, or by the Company with the advice of legal counsel,
that the Plan does not qualify as a Top Hat Plan.

 

Section 10

Committee Actions and Electronic Elections

 

10.1 Actions of Committees. Any actions by the Committee or the Compensation
Committee shall be taken upon the approval of a majority of the members thereof
at any in-person or telephonic meeting or in writing.

 

10.2 Electronic Elections. Anything in the Plan to the contrary notwithstanding,
the Committee may in its discretion may make disclosure or give information to
Participants and beneficiaries and permit Participants or their beneficiaries to
make electronic elections in lieu of written disclosure, information or
elections provided in the Plan. In making such a determination, the Committee
shall consider the availability of electronic disclosure of information and
elections to Participants and beneficiaries, the protection of the rights of
Participants and their beneficiaries, the appropriateness of the standards for
authentication of identity and other security considerations involved in the
electronic election system and any guidance issued by any relevant governmental
authorities.

 

38



--------------------------------------------------------------------------------

Section 11

Special Provisions for Rehired Employees

 

11.1 Deferral Elections of Rehired Participants. If a Participant’s employment
is terminated while he or she has a Deferral Election (including an election not
to defer any compensation under the Plan) in effect and the Participant is
rehired in a position making him or her an Excess 401(k) Contributions Eligible
Employee and/or a Deferred Bonus Eligible Employee, then (a) if the Participant
resumes employment with the Company or an Adopting Subsidiary during the
calendar year of such termination or in the next following calendar year, such
Deferral Election shall remain in effect with respect to compensation of the
Participant from and after the date of rehire, to the extent it is applicable
thereto by its terms, and (b) in all other cases, such Deferral Election until
shall have no application and such Participant will not be eligible to defer any
compensation under the Plan in the year the Participant resumes employment with
the Company or an Adopting Subsidiary. Such reemployed Participant shall be
eligible to file a new Deferral Election for any subsequent year in accordance
with the terms of the Plan then in effect.

 

11.2 Payments to Rehired Participants. If a Participant whose employment has
terminated is thereafter rehired prior to the distribution of his or her entire
Account balance, then any remaining payments hereunder required to be made to
such Participant as a result of the Participant’s prior termination of
employment shall be suspended until such Participant again becomes eligible to
receive a distribution of his Account hereunder as a result of his subsequent
death, termination of employment or other event that results in the distribution
hereunder.

 

Section 12

Claims Procedures

 

12.1 Filing a Claim. A Participant or beneficiary of a Participant who believes
that he or she is eligible for a benefit under this Plan that has not been
provided may submit a written claim for benefits to the Committee. The Committee
shall evaluate each properly filed claim and notify the claimant of the approval
or denial of the claim within 90 days after the Committee receives the claim,
unless special circumstances require an extension of time for processing the
claim. If an extension of time for processing the claim is required, the
Committee shall provide the claimant with written notice of the extension before
the expiration of the initial 90-day period, specifying the circumstances
requiring an extension and the date by which a final decision will be reached
(which date shall not be later than 180 days after the date on which the
Committee received the claim). If a claim is denied in whole or in part, the
Committee shall provide the claimant with a written notice setting forth (a) the
specific reasons for the denial, (b) references to pertinent Plan provisions
upon which the denial is based, (c) a description of any additional material or
information needed and an explanation of why such material or information is
necessary, and (d) the claimant’s right to seek review of the denial pursuant to
Section 12.2 below.

 

12.2 Review of Claim Denial. If a claim is denied, in whole or in part, the
claimant shall have the right to (a) request that the Committee review the
denial, (b) review pertinent documents, and (c) submit issues and comments in
writing, provided that the claimant files a written request for review with the
Committee within 60 days after the date on which the claimant received written
notice from the Committee of the denial. Within 60 days after the Committee
receives a properly filed request for review, the Committee shall conduct such
review and advise the claimant in writing of its decision on review, unless
special circumstances require an extension of time for conducting the review. If
an extension of time for conducting the review is required, the Committee shall
provide the claimant with written notice of the extension before the expiration
of the initial 60-day period, specifying the circumstances requiring an
extension and the date by which such review shall be completed (which date shall
not be later than 120 days after the date on which the Committee received the
request for review). The Committee shall inform the claimant of its decision on
review in a written notice, setting forth the specific reason(s) for the
decision and reference to Plan provisions upon which the decision is based. A
decision on review shall be final and binding on all persons for all purposes.

 

Executed in multiple originals this 2nd day of June, 2005.

 

MCDONALD’S CORPORATION By:  

/s/ Richard Floersch

Name:

 

Richard Floersch

Title:

  Corporate Executive Vice President - Human Resources

 

39



--------------------------------------------------------------------------------

EXHIBIT A

 

Index of Defined Terms

 

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Account

   5.1(a)

Adopting Subsidiary

   8.1

Annual Bonus Plan

   2.2(a)

Beneficiary Designation

   6.5(a)

Bonus Deferral Election

   2.2(a)

Buyer

   8.3

Code

   1.1

Company

   1.1

Committee

   1.3

Compensation

   3.2(c)

Compensation Committee

   1.3

Compensation Determination Date

   3.1(c)

Deferral Elections

   4.1

Deferred Bonus Eligible Employee

   2.1

Deferred Bonus Feature

   1.2(a)

Disaffiliated Subsidiary

   8.3

Distribution Commencement Date

   6.1

Election Due Date

   4.1

Elective Deferrals

   3.2(a)

ERISA

   7.6

Excess 401(k) Contributions Deferral Election

   3.2(a)

Excess 401(k) Contributions Deferral Eligible Employee

   3.1

Excess 401(k) Contributions Feature

   1.2(a)

Excess McDonald’s Common Stock Return

   5.2(b)(i)

Excess S&P 500 Index Return

   5.2(b)(iii)

Excess Stable Value Return

   5.2(b)(ii)

Limits

   3.2(d)

Long-Term Cash Bonus Plan

   2.2(b)

Participants

   1.2(b)

Plan

   1.1

Profit Sharing Plan

   1.2(a)

Section 409A

   1.4

Separation from Service

   6.1

Specified Year

   3.1

Subsidiary

   8.1

Supplemental Plan

   1.1

Top Hat Plan

   9.2

Withdrawing Subsidiary

   8.2

 

40



--------------------------------------------------------------------------------

EXHIBIT B

 

Adopting Subsidiaries

 

McDonald’s USA, LLC

 

McDonald’s Ventures, LLC

 

McDonald’s Latin America, LLC

 

McDonald’s AMEA, LLC

 

McDonald’s International, LLC

 

McDonald’s Europe, Inc.

 

Boston Market Corporation

 

Chipotle Mexican Grill, Inc.

 

41